Matter of Kalmus (2018 NY Slip Op 01310)





Matter of Kalmus


2018 NY Slip Op 01310


Decided on February 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2006-09403

[*1]In the Matter of Keith John Kalmus, a disbarred attorney. (Attorney Registration No. 2835577)




DECISION & ORDERMotion by Keith John Kalmus for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Kalmus was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on August 20, 1997. By opinion and order of this Court dated February 27, 2007, Mr. Kalmus was disbarred based on his conviction of a felony, effective immediately, and his name was stricken from the roll of attorneys and counselors-at-law. By decision and order on motion of this Court dated January 11, 2017, Mr. Kalmus's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Keith John Kalmus is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Keith John Kalmus to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court